DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 12-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 7, 9, 14, 15, 23 and 25 of copending Application No. 15754823 in view of US 20140216482 (Dotan hereinafter). Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 4, 5, 7, 9, 14, 15, 23 and 25 of Application No. 15754823 teach all of the limitations of claims 1-10 and 12-17 of the instant application, except for the cover,  which is taught by Dotan. Specifically, Dotan teaches an electronic cigarette with a cover which comprises a wrapper wrapped around the article so that the free ends of the wrapper overlap each other and wherein the wrapper adheres the overlapped free ends of the wrapper to each other ([0029]). It would have been obvious for one of ordinary skill in the art at the time of the invention to have applied a cover comprising a wrapper as taught by Dotan to claims 1, 4, 5, 7, 9, 14, 15, 23 and 25 of Application No. 15754823 to apply ornamental indicia (Dotan, [0011]) to claims 1, 4, 5, 7, 9, 14, 15, 23 and 25 of Application No. 15754823 with a reasonable expectation of success and predictable results. 
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-9, 14, 15, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5093894 (Deevi hereinafter), in view of WO95/27411 (Campbell hereinafter) and further in view of US 20140216482 (Dotan hereinafter).
Regarding claims 1, 3-9 and 14, Deevi teaches an article for use with an apparatus for heating smokable material to volatilize at least one component of the smokable material (abstract), the article comprising: a mass of smokable material (“flavor generating medium”); an elongate member disposed within the mass of smokable material (Fig. 5A), the elongate member including an electrically-conductive heater material (3), specifically a metal alloy or graphite (col. 5, lines 30-35), wherein the elongate member is substantially planar, wherein the elongate member is a flat strip or ribbon disposed within the mass of smokable material such that it extends from a first longitudinal end of the mass of smokable material to a second, opposite longitudinal end of the mass of smokable material, and wherein the cross section of the elongate member is constant along the length of the elongate member (Fig. 5A); wherein the article has a circular cross-section (Fig. 4) and the elongate member is substantially free of discontinuities (Fig. 5A). 
Deevi does not teach that the heater material is heatable by penetration with a varying magnetic field.
Campbell teaches an induction heating source provided for use with an electronic cigarette wherein the induction heating source provides an alternating electromagnetic field which inductively heats a susceptor in thermal proximity with tobacco flavor medium to generate aerosols (abstract). It would have been obvious for one of ordinary skill in the art at the time of filing to have made the heater material of modified Deevi heatable by penetration with a varying magnetic field as taught by Campbell with a reasonable expectation of success and predictable results, namely a reduction or elimination of a requirement for thermal contact or close thermal registry between the tobacco flavor medium and a heating source, and also a reduction in the precise manufacturing tolerances for the tobacco flavor medium and a smoking article (bottom of page 4- top of page 5). 
Modified Deevi does not expressly teach a cover around the mass of smokable material and the elongate member wherein the free ends of the wrapper overlap each other. 
Dotan teaches an electronic cigarette with a cover which comprises a wrapper wrapped around the article so that the free ends of the wrapper overlap each other and wherein the wrapper adheres the overlapped free ends of the wrapper to each other ([0029]). It would have been obvious for one of ordinary skill in the art at the time of the invention to have applied a cover comprising a wrapper as taught by Dotan to the article of Deevi to apply ornamental indicia (Dotan, [0011]) to the article of Deevi with a reasonable expectation of success and predictable results. 
Regarding claim 15, modified Deevi teaches a mouthpiece (10). 
Regarding claim 17, modified Deevi teaches that the smokable material includes tobacco (Campbell, abstract). 
Regarding claim 19, modified Deevi teaches an apparatus configured to heat smokable material to volatilize at least one component of the smokable material (abstract), and the article according to claim 1 (see rejection of claim 1, above).
Regarding claim 20, modified Deevi teaches that the apparatus includes an interface, or controller, configured to cooperate with the article (Campbell, claim 20), and a magnetic field generator configured to generate a varying magnetic field that penetrates the heater material when the article cooperates with the interface (Campbell, claim 24).
 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Deevi as applied to claim 1 above, and further in view of WO 2015177294 (Mironov hereinafter).
Regarding claim 12, modified Deevi does not expressly teach that the elongate member comprises a first portion than is more susceptible to eddy currents than a second portion.
Mironov teaches an aerosol generating article with a multi-material susceptor (1), specifically a first susceptor material (2) and second susceptor material (3) (abstract). This enables the heating of the aerosol-forming substrate and the temperature control of the heating to be separated (page 3, lines 27-31). It would have been obvious for one of ordinary skill in the art at the time of filing to have made the elongate member of modified Deevi into a multi-material susceptor with a reasonable expectation of success and predictable results, namely by enabling the heating of the aerosol-forming substrate and the temperature control of the heating to be separated (Mironov, page 3, lines 27-31).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Deevi as applied to claim 1 above, and further in view of US 2004/0031495 (Steinberg hereinafter).
Regarding claim 13, modified Deevi does not expressly teach a catalytic material on at least a portion of the elongate member.
Steinberg teaches a vaporization pipe (abstract). Steinberg teaches applying a catalytic coating to cause more complete combustion to reduce the amount of harmful combustion products formed and thus inhaled ([0055]). It would have been obvious to one of ordinary skill in the art at the time of filing to have applied a catalytic coating on the heating material to ensure a more complete combustion in modified Deevi in order to reduce the amount of harmful combustion products formed (Steinberg, [0055]) with a reasonable expectation of success and predictable results. 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Deevi as applied to claim 1 above, and further in view of WO 2008029381 (Oglesby hereinafter).
Regarding claim 16, modified Deevi does not expressly teach that the device includes a cover disposed around the smokable material that is capable of being heated by penetration with a varying magnetic field.
Oglesby teaches an aerosol generating device with an improved heater (abstract). Oglesby teaches that the heater has a cover (17) that is disposed around the smokable material in addition to the elongate member (25) (Fig. 7). The elongate member consists entirely of a heater material (page 15, lines 12-24). It would have been obvious for one of ordinary skill in the art at the time of filing to have incorporated the teachings of Oglesby regarding the heater into the invention of modified Deevi with a reasonable expectation of success and predictable results, namely a heater with a greater surface area results in more even heating. 
Response to Arguments
Applicant's arguments filed 8/18/2022 have been fully considered but they are not persuasive. 
Regarding the argument that the prior art does not teach the claim amendments to independent claim 1, the Examiner agrees. Upon further search and consideration, amended independent claim 1 is taught in view of US 5093894 (Deevi hereinafter) in view of WO95/27411 (Campbell hereinafter) and further in view of US 20140216482 (Dotan hereinafter).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANA B KRINKER whose telephone number is (571)270-7662. The examiner can normally be reached Monday, Tuesday, Thursday and Friday 8 am-2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YANA B KRINKER/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747